WiNSLow, O. J.
This is an action of slander. The alleged slanderous words were, “Frank Greeler forged a check.” The defendant denied using the word “forged,” but admitted that he charged plaintiff with ha.ving indorsed his name to a check without authority. There was a verdict and judgment for the defendant. The only errors deemed worthy of discussion are errors in the charge, and upon consideration of them it is held:
1. The court charged the jury that in order to recover the plaintiff must prove the speaking of the words, “Frank Greeler forged a check,” and that proof of the speaking of similar words is not sufficient. This is simply a statement' of the general rule that the slanderous words charged in the complaint, and not merely words of similar import, must be proven. Doubtless the court would, on request, have added an instruction to the effect that proof of substantially the same words would suffice, and that mere insignificant differences in the form of expression, like the substitution of a pronoun for a proper name, or the like, would not prevent a verdict for plaintiff, as held in Kloths v. Hess, 126 Wis. 587, 106 N. W. 251, but there being no such request there was no error.
2. It was not error to charge the jury that they were not to *505consider on the question of defendant’s liability any statement made by bim on a different occasion from that wben the supposed slander was uttered. . It is well settled that sucb statements are only to be considered on the question of malice. Born v. Rosenow, 84 Wis. 620, 54 N. W. 1089.
3. It was not error to charge the jury that even thougb the slanderous words were used, still there could be no recovery if the defendant at the same time and in the same connection made a statement indicating that be only intended to charge the plaintiff with writing bis (defendant’s) name on a check without authority. Construing the word indicating in its natural sense as meaning indicating to the hearers, this instruction substantially expresses the law. Delaney v. Kaetel, 81 Wis. 353, 51 N. W. 559.
By the Court. — Judgment affirmed.